Citation Nr: 1424309	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE


Entitlement to a rating in excess of 10 percent for right knee laceration with decreased sensation.




ATTORNEY FOR THE BOARD

J. Smith, Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2013, the Board remanded the claim for additional development.

In a November 2013 rating decision, the RO granted an increased, 10 percent disability evaluation for the Veteran's disability, effective June 10, 2009.  As this is not a full grant of the benefit sought on appeal, and the Veteran has not indicated that she agreed with the increased rating, her claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Right knee laceration with decreased sensation is productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent right knee laceration with decreased sensation are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of how VA assigns disability ratings and effective dates and was notified of applicable rating criteria throughout the appeal period.  The claim was most recently readjudicated in a November 2013 supplemental statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains VA medical records and identified private medical records.  VA examinations dated in August 2009 and October 2013 addressed the severity of the Veteran's right knee laceration with decreased sensation.  The examinations of record considered the Veteran's history and set forth objective findings necessary for rating purposes.  The examinations are adequate and further examination is not needed.

Further, there has been substantial compliance with the Board's August 2013 remand directives, insofar as the RO afforded the Veteran a current VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.

In considering the severity of a disability, it is essential to trace the medical history of the claimant.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 28 (1991). Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In August 1983, the RO granted service connection for right knee laceration with decreased sensation.  The Veteran was assigned a 10 percent rating, effective May 24, 1983, under Diagnostic Code 8520.

In July 1986, the RO reduced the rating to noncompensable, effective October 1, 1986.

In June 2009, the Veteran submitted a claim for increase.  The noncompensable rating was continued in a rating decision of September 2009, the subject of this appeal.

In November 2013, the RO increased the Veteran's rating to 10 percent, effective June 10, 2009.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120 - 4.124a (2013).  

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with the bilateral factor.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The rating schedule also provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013).

The words "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

The Veteran in this case lacerated her knee in service on a tree stump.  The knee was sutured.  She currently reports various residual symptoms, to include numbness and pain.  The Veteran is competent to report her symptoms and the Board has no reason to doubt her credibility.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, we do not find her competent to distinguish between service connected and non-service connected conditions in the same general area.

On VA examination in August 2009, the Veteran stated she was not receiving treatment for residuals of the knee laceration.  She denied tingling, prickling, burning, or other sensory abnormalities.  She reported flare-ups of the condition involving pain, weakness, fatigue, and functional loss.

On examination, motor functioning of the lower extremity was normal.  There was no muscle atrophy, muscle wasting, lesion, or loss of fine motor control.  Color was normal and there was no ulceration.  Reflexes were normal.

A scar was located on the distal anterior aspect of the right knee and measured 7 cm x 5 cm.  The scar caused decreased sharp touch sensation in a 10 x 10 cm area surrounding the old laceration on the right upper anterior shin.  The Veteran was diagnosed with a right knee laceration scar with  peripheral sensory nerve sensory loss surrounding the  scar.

The Veteran's skin texture was normal.  There was no tenderness of the scar, adherence to underlying tissue, or frequent loss of covering of skin over the scar.  There was elevation or depression of the surface contour of the scar on palpation.  The scar was deep.  There was no area of induration or inflexibility of skin.  There was no limitation of motion.  There was no limitation of function.  The scar was well-healed.

On VA scars examination in October 2013, the scar was not painful or unstable.  It was described as linear and was reported as 11 cm in length.  Sensation to light touch was absent along the scar and decreased in about a 15cm circumference around the scar.  

On VA knee examination in October 2013, the Veteran reported numbness surrounding the scar since the time of the injury.  She reported that for the past 10 years she had an episodic sharp to dull pain diffusely about her right knee that could  occur with activity or at rest and also if she stood after prolonged sitting.  She reported occasional locking.  The examiner noted the Veteran was 5'5" and 234
pounds.  The Veteran reported that her weight had been at this level for the past 11 years or so, and that it had fluctuated between 190-210 for the past 25 years.  She reported that she worked as a salad maker in a kitchen, and had been doing so for the past 17 years.  She reported that the job required her to stand all day long. 

On examination, flexion was to 115 degrees with pain at 100 degrees.  Extension was normal without pain.  On repetitive use there was pain and less movement than normal.  Muscle strength was normal.  The knee was stable.  There was no subluxation.  The scar was not painful or unstable, and the total area was less than 39 square cm.  There were no other pertinent findings.

The Veteran was diagnosed with arthritis of the right knee.  The examiner discussed that the Veteran's in-service laceration did not involve the deeper structures of the joint of the knee itself.  The examiner opined it was less likely than not that her current right knee arthritis was due to the in-service laceration.  It was more likely than not that it was due to chronic obesity placing excess wear and tear on her knee, as well as the Veteran's occupational history doing work involving standing all day long.

On review of the record, the overall objective findings show that the Veteran's right knee laceration with decreased sensation is manifested by sensory loss on and around the scar.  There are no other pertinent findings.  Motor strength is normal.  Reflexes are normal.  There is no evidence of muscle atrophy muscle wasting, lesion, or loss of fine motor control.

The findings are consistent with no more than mild incomplete paralysis of the sciatic nerve and even with consideration of the Veteran's reported symptoms, the disability picture does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.  Uniform ratings are warranted and the Board finds no basis for assigning greater evaluations at any time during the appeal period.  See Hart.  In other words, the appellant's laceration residuals are primarily sensory without decrease in strength or the motor system.  Such manifestations are indicative of no more than a mild disability.  See 38 C.F.R. § 4.124a.  Although she is competent to report that she is more severely disabled, we conclude that the objective findings prepared by a skilled examiner are more probative and credible than the lay evidence.

The Board can point to no other diagnostic code pertaining to the nerves which would afford the Veteran a higher rating for her disability.  The Board further finds that no separate rating is warranted for the Veteran's arthritis of the right knee, given the conclusions of the October 2013 VA examiner.  The Board also finds the criteria for a compensable rating for the Veteran's scar are not met as the scar does not involve the head, face, or neck, is not of the requisite size for a compensable rating, is linear, is not is painful or unstable, and has no disabling effects other than decreased sensation for which she is already being compensated.  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's to right knee laceration with decreased sensation.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, discussion of  a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not appropriate as the record shows the Veteran is employed.  See October 2013 VA examination report.


ORDER

A rating in excess of 10 percent for right knee laceration with decreased sensation is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


